UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8073


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD RAYORDO HARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:04-cr-00387-RDB-1)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Rayordo Harris, Appellant Pro Se. John Francis Purcell,
Jr., Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard   Rayordo      Harris      appeals     the   district    court’s

orders    denying       his   motion       for    reconsideration       of   the    order

granting his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)      (2006).        We    have    reviewed   the     record    and    find     no

reversible error.             Accordingly, we affirm.               United States v.

Harris, No. 1:04-cr-00387-RDB-1 (D. Md. filed Sept. 15, 2008 &

entered Sept. 16, 2008); see United States v. Dunphy, 551 F.3d

247 (4th Cir. 2009).            We dispense with oral argument because the

facts    and    legal    contentions        are    adequately       presented      in   the

materials      before     the      court    and    argument    would    not     aid     the

decisional process.

                                                                                AFFIRMED




                                             2